People v Chance (2015 NY Slip Op 06162)





People v Chance


2015 NY Slip Op 06162


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2010-04664
 (Ind. No. 09-00867)

[*1]The People of the State of New York, respondent, 
vJames Chance, also known as Joseph Jenkins, appellant.


James Chance, also known as Joseph Jenkins, Fallsburg, N.Y., appellant pro se.
Janet DiFiore, District Attorney, White Plains, N.Y. (Raffaelina Gianfrancesco and Laurie G. Sapakoff of counsel), for respondent.
Lisa H. Blitman, New York, N.Y., former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 3, 2013 (People v Chance, 105 AD3d 758), affirming a judgment of the County Court, Westchester County, rendered May 4, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., AUSTIN, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court